Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-1-2008

USA v. Raghunathan
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4800




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Raghunathan" (2008). 2008 Decisions. Paper 736.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/736


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-242                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 07-4800
                                      ___________

                           UNITED STATES OF AMERICA

                                             v.

                            SRIKANTH RAGHUNATHAN;
                           PADMASHRI SAMPATHKUMAR

                                            Appellants

                      ____________________________________

                     On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                             (D.C. Criminal No. 06-CR-00240)
                    District Judge: Honorable David Stewart Cercone
                      ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    June 26, 2008
               Before: McKEE, RENDELL and SMITH, Circuit Judges

                             (Opinion filed: August 1, 2008)
                                       _________

                                        OPINION
                                       _________

PER CURIAM

       Srikanth Raghunathan and Padmashri Sampathkumar, husband and wife,

respectively, appeal from an order of the United States District Court for the Western
District of Pennsylvania, which denied their motions for plea hearing transcripts and

sentencing transcripts. As no substantial question is presented by the appeal, we will

summarily affirm the order of the District Court. Third Circuit I.O.P. 10.6.

       Raghunathan and Sampathkumar each pleaded guilty to Fraudulent Representation

in Connection with a Loan Application from a Federally Insured Financial Institution, in

violation of 18 U.S.C. § 1014. Judgments were entered against the two on May 14, 2007.

An Amended Judgment was entered against Sampathkumar on May 18, 2007, and a

Second Amended Judgment was entered against her on June 26, 2007. An Amended

Judgment was also entered against Raghunathan on June 26, 2007.

       Near the end of November 2007, each filed motions for sentencing transcripts and

for plea hearing transcripts. The motions asked that the transcripts be prepared pursuant

to the Criminal Justice Act, 18 U.S.C. § 3006A, and indicated that the movant did not

have necessary funds to purchase the transcripts. Each motion stated that the transcripts

would be necessary for the “evaluation of potential appeals issue affecting constitutional

rights of the petitioner.”

       The Government responded to Sampathkumar’s motions,1 arguing that § 3006A

does not require the Court or the Government to pay for transcripts when no proceedings

are pending in the district court or the court of appeals. The Government also noted that




   1
    The docket does not reflect any Government response to Raghunathan’s motions, but
the motions were nearly identical.

                                             2
Sampathkumar had waived her right to appeal and to collaterally attack her conviction,

except in limited circumstances, which did not apply, and that Sampathkumar had not

filed a timely appeal or a motion pursuant to 28 U.S.C. § 2255. The District Court then

denied Raghunathan’s and Sampathkumar’s motions, noting that they had “filed neither

an appeal nor a petition pursuant to 28 U.S.C. § 2255.”

       The Criminal Justice Act, 18 U.S.C. § 3006A, provides in part that “[a] person for

whom counsel is appointed shall be represented at every stage of the proceedings from his

initial appearance . . . through appeal, including ancillary matters appropriate to the

proceedings.” 18 U.S.C. § 3006A(c). Counsel may also be appointed for a person

“seeking relief under section 2241, 2254, or 2255 of title 28" if the court “ determines that

the interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B). Counsel who has been

appointed “for a person who is financially unable to obtain investigative, expert, or other

services necessary for adequate representation may request them in an ex parte

application.” 18 U.S.C. § 3006A(e)(1). Necessary transcripts are included within the

“services” authorized. United States v. Brown, 443 F.2d 659, 660 (D.C. Cir. 1970).

Further, 28 U.S.C. § 753(f) provides that the United States will pay a court reporter for

transcripts authorized by the Criminal Justice Act, and shall also pay for transcripts in

proceedings pursuant to 28 U.S.C. § 2255 brought by persons proceeding in forma

pauperis, “if the trial judge or a circuit judge certifies that the suit or appeal is not

frivolous and that the transcript is needed to decide the issue presented by the suit or



                                                3
appeal.” 28 U.S.C. § 753(f).

         Neither of these statutes authorize the United States to pay for a transcript where

no proceeding is pending. See Walker v. United States, 424 F.2d 278, 279 (5 th Cir. 1970)

(federal prisoner not entitled to obtain copies of court records at Government expense for

purpose of searching the record for possible error); Harless v. United States, 329 F.2d

397, 398-99 (5 th Cir. 1964) (statutory right to proceed in forma pauperis does not include

right to obtain copies of transcripts, without payment therefor, for use in proposed or

prospective litigation). We therefore will affirm the District Court’s order.2




   2
       Appellants’ motions for appointment of counsel are denied as moot.

                                               4